1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JON PAUL FANLO,                          Case No.: 17cv1617-LAB (BLM)
12                                Plaintiff,
                                               ORDER ADOPTING REPORT
13    v.                                       AND RECOMMENDATION; AND
14    NANCY A. BERRYHILL, Acting
                                               ORDER AWARDING
      Comm'r of Social Security,
15                                             ATTORNEY’S FEES
                               Defendant.
16
17
18
19         Judge Major issued her report and recommendation (the “R&R”), which
20   recommended an award of attorney’s fees and expenses pursuant to the Equal
21   Access to Justice Act (EAJA), and costs as provided by 28 U.S.C. § 1920. No
22   objections to the R&R were filed.
23         A district court has jurisdiction to review a Magistrate Judge's report and
24   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). “The district judge
25   must determine de novo any part of the magistrate judge's disposition that has
26   been properly objected to.” Id. “A judge of the court may accept, reject, or modify,
27   in whole or in part, the findings or recommendations made by the magistrate
28   judge.” 28 U.S.C. § 636(b)(1). This section does not require some lesser review by

                                               1
                                                                         17cv1617-LAB (BLM)
1    the district court when no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–
2    50 (1985). The “statute makes it clear that the district judge must review the
3    magistrate judge's findings and recommendations de novo if objection is made,
4    but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
5    2003) (en banc) (emphasis in original).
6          The Court has reviewed the R&R, finds it to be correct, and ADOPTS it. The
7    joint motion for fees (Docket no. 24) is GRANTED. The Court awards $3,617.77
8    under the EAJA, and no costs under 28 U.S.C. § 1920, to be paid subject to the
9    terms of the joint motion.
10
11         IT IS SO ORDERED.
12   Dated: February 20, 2020
13
14                                         Hon. Larry Alan Burns
                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                       17cv1617-LAB (BLM)
